DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8, and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2016/0376430 (“Kusumoto”) in view of US 2017/0211225 (“Maeda”) and Davide Pico et al., “Fibers 12. Glass Fibers,” Ullmann's Encyclopedia of Industrial Chemistry, available online in 2012 (“Pico”), as evidenced by Wikipedia Entry for Mineral Wool (“Wikipedia”).
Considering Claim 1: Kusumoto teaches a composition for producing an automobile interior part containing a propylene-ethylene random copolymer, ethylene-α-olefin copolymer, and a fibrous filler.  (Kusumoto, ¶¶ 0010-0012).  Kusumoto teaches that Id. ¶ 0071).  Kusumoto teaches an example where (1) the propylene-ethylene random copolymer has an ethylene-derived structural unit content of 5.3 percent (identified by Kusumoto as A-2); (2) the ethylene-α-olefin copolymer is ethylene-butene random copolymer (identified by Kusumoto as B-1); and (3) the fibrous filler is a glass fiber filler (identified by Kusumoto as C-1).  (Id. 9, Table 1, Example 1; ¶¶ 0085-0086, 0089-0090, 0093).  The propylene-ethylene copolymer of Kusumoto reads on the propylene resin of claim 1.  The ethylene-α-olefin copolymer of Kusumoto reads on the thermoplastic elastomer of Kusumoto.  While Kusumoto does not identify this component by the term “thermoplastic elastomer,” Kusumoto teaches several specific copolymers, including the ethylene-butene random copolymer described above, that fall within the scope of the claim term “thermoplastic elastomer” described at ¶ 0031 of the present specification.
Kusumoto does not teach a fibrous filler that is “wool-like inorganic silica.”  However, Maeda teaches that it is suitable to use a range of fiber types in a fiber-reinforced plastic for an automotive interior material.  (Maeda, Abstract; ¶¶ 0002, 0030-0031, 0087).  Among the fibers taught by Maeda are glass fibers and rock wool.  (Id. ¶ 0087).  The rock wool of Maeda reads on the “wool-like inorganic silica” of claim 1.  In support of this finding, the examiner submits that: (1) the image of “Wool-like Silica” shown at page 5 of applicant’s remarks dated October 6, 2021, matches the image titled “Mineral wool close-up” shown by evidentiary reference Wikipedia (first page); and (2) Pico shows that rock wool is a type of mineral wool that has a SiO2 (i.e., silica) content of 43-50 percent (page 16, Table 10).
Kusumoto and Maeda are analogous art because they are directed to the same field of endeavor as the claimed invention, namely filled plastic materials used for automotive parts.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the glass of the filler of Kusumoto with the rock wool taught by Maeda.  The motivation would have been that it is obvious to substitute equivalents known for the same purpose.  See MPEP § 2144.06.  Maeda provides evidence that glass fibers and rock wool are both known in the art to be suitable reinforcement materials for plastics used in producing automotive In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
With respect to the dimensions of the wool-like inorganic silica recited by claim 1, Pico teaches that the “Rock Wool Process” produces mineral wool fibers with lengths in the range of 3 to 10 cm.  (Pico, 19, paragraph bridging first and second columns).  This length falls within the average length range of claim 1 (200 nanometers or greater).  Pico further teaches rock wools with a distribution of fiber diameters.  (Id. 17, Figures 12 and 13).  The average diameter of all of the rock wools shown in Figure 13 of Pico is 6.5 µm, and the average diameters of the rock wools shown in Figure 12 appear to be no greater than about 10 or 20 µm.  These diameters together with the lengths taught by Pico described above give rise to an aspect ratio (i.e., length divided by diameter) falling within the claimed range (50 or greater) (i.e., 3 cm ÷ 20 µm = 1500, which is greater than 50).  Because the rock wools of Pico are described in an industrial chemical encyclopedia article, one of ordinary skill would reasonably expect that the dimensions taught by Pico would be typical of rock wools.  Pico is analogous art because it is reasonably pertinent to the problem addressed in the application.  Specifically, Pico is an article in an industrial chemistry encyclopedia that addresses the production, property, and uses of glass fibers and mineral wool.  It is the examiner’s position that either (1) the rock wool of Maeda necessarily exhibits the dimensions of the rock wools of Pico, or (2) it would be obvious for one of ordinary skill to select a rock wool having these dimensions because Pico shows that they are typical dimensions of mineral and rock wools.  (Id. 17, 19). 
With respect to the content of the wool-like inorganic silica recited by claim 1, Kusumoto teaches generally that it is suitable to use 35 to 85 parts by weight of the polypropylene resin and 10 to 40 parts by weight of the fibrous filler.  (Kusumoto, ¶ 0015).  This corresponds to about 12 parts (10 × [100 ÷ 85]) to about 114 parts (40 × [100 ÷ 35]) of the fibrous filler based on 100 parts by weight of the polypropylene resin.  This range overlaps with the 5 to 30 parts range of claim 1.  Furthermore, differences in concentration (e.g., the content a filler) will not support the patentability of subject matter In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a resin composition containing a filler corresponding to the claimed resin and the claimed filler, and applicant has not presented any evidence indicating that filler content is critical.
Considering Claim 3: Kusumoto teaches an example containing 65 parts of the propylene resin A-2 (i.e., a polypropylene resin) and 7 parts of the ethylene-butene random copolymer resin B-1 (i.e., a thermoplastic elastomer).  (Kusumoto, 9, Table 1, Example 1).  This corresponds to about 10.8 parts of the B-1 resin based on 100 parts by weight of the A-2 resin.  This value falls within the 5 to 30 parts range of claim 3.
Considering Claim 4: Kusumoto teaches ethylene-butene random copolymer (identified by Kusumoto as B-1).  (Kusumoto, 9, Table 1, Example 1; ¶¶  0089-0090).  This copolymer reads on the polyolefin-based rubber of claim 4.
Considering Claim 5: Kusumoto teaches an example composition that contains 65 parts of the polypropylene resin A-2 and 1 part of a maleic anhydride-modified polypropylene E-1 that reads on the compatibilizer of claim 5.  (Kusumoto, 9, Table 1, Example 1).  This corresponds to about 1.5 parts of the E-1 compatibilizer based on 100 parts by weight of the A-2 resin.  This value falls within the 0.1 to 3 parts range of claim 5.
Considering Claim 8: Kusumoto teaches that talc is typical filler used in polypropylene automotive parts to improve rigidity and a specific talc filler having an average diameter of 5 µm.  (Kusumoto, ¶¶ 0003, 0095).  According to the present specification at ¶ 0096 talc is a plate-like filler.
Considering Claim 9: Kusumoto teaches that the composition is injection molded and used in an automobile interior.  (Kusumoto, ¶¶ 0071-0072).

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over US 2016/0376430 (“Kusumoto”), US 2017/0211225 (“Maeda”), Davide Pico et al., “Fibers 12. Glass Fibers,” Ullmann's Encyclopedia of Industrial Chemistry, available online in 2012 (“Pico”), and Wikipedia Entry for Mineral Wool (“Wikipedia”), as applied above to claim 1, and further in view of US 2010/0204381 (“Heck”).
Considering Claim 2: The teachings of Kusumoto, Maeda, Pico, and Wikipedia are discussed above with respect to the obviousness rejection of claim 1.
	Kusumoto teaches an example of a polypropylene resin with 5.3% by weight ethylene.  (Kusumoto, ¶¶ 0086-0087).  This value falls within the range of claim 2.
Kusumoto is silent as to the polydispersity index (i.e., the weight average molecular weight/number average molecular weight) of the polypropylene.  However, Heck teaches that in a polypropylene used for injection molding of various automotive parts, it is suitable to have a polydispersity index of from 2 to 6.  (Heck, ¶¶ 0031, 0036, 0092-0093).  This value overlaps with the range of claim 2.  Heck is analogous art because it is directed to the same field of endeavor as the claimed invention, namely filled polypropylene compositions for automotive parts.  In selecting the polypropylene resin of Kusumoto, one of ordinary skill in the art would have had a motivation to utilize a polydispersity index falling within the claimed range, and the motivation to have done so would have been, as Heck suggests, that this is a suitable polydispersity index for polypropylene resins used in making automotive parts.
Response to Arguments
Applicant’s arguments in the remarks dated October 6, 2021, have been fully considered but are moot because they do not apply to the combination of references relied on in the obviousness rejections set forth above.  
While the examiner continues to rely on the teachings of Kusumoto and Maeda, the examiner has changed the thrust of the obviousness rejection.  Specifically, the present obviousness rejections rely on the rock wool of Maeda together with Pico’s teaching about the properties and dimensions of rock wool fibers.  Because this change was not entirely due to applicant’s amendment of the claims, the present Office Action is made non-final.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767